DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application, filed Aug 13 2021, is a CON of U.S. Patent Application No. 17/082,902, filed October 28, 2020, which is a CON of U.S. Patent Application No. 16/408,931, filed May 10, 2019, now US Pat 10,857,144, which is a CIP of U.S. Patent Application No. 15/596,585, filed May 16, 2017, now US Pat 10,376,507.

Claim Status
Claims 17-36 are pending and under examination. Applicant elected the species:CYP3A4 substrate: acalabrutinib Disease/Disorder treated: mantle cell lymphoma.
It is noted that the examined species has been expanded to include the full list of compounds recited in claim 17, cariprazine, crizotinib, sunitinib, tolvaptan, acalabrutinib, ticagrelor, dabrafenib, vemurafenib, cobimetinib, fluticasone propionate /salmeterol, and cabozantinib, see accompanying EAST search. Additionally, further species of diseases such as lung cancer have also been examined. 

Terminal Disclaimer
The terminal disclaimer filed on Feb 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In response to Applicant’s Feb 3 2022 reply, the terminal disclaimer has overcome the non-statutory obviousness double patenting rejections over the cited US Patents.  However, with regard to the non-statutory obviousness double patenting rejection over Application No. 17082902, said rejection was issued in error and has been withdrawn. In place is a statutory double patenting rejection issued below. As noted below, the terminal disclaimer disclaiming this patent over Application No. 17082902 will not overcome a statutory double patenting rejection.

New Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 17-36 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17-36 of copending Application No. 17/082,902  (reference ‘902 application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claims 17-36 of this application is patentably indistinct from claims 17-36 of Application No. 17/082,902. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 17-36 of the instant application are currently identical in wording to claims 17-36, respectively, of the reference application. The only apparent difference is that in instant [dependent] claim 18, the word “delaying” is italicized and boldfaced. This does not alter the scope, which is identical to claim 18 of the reference ‘902 application. 

    PNG
    media_image1.png
    327
    1022
    media_image1.png
    Greyscale

Because claims 17-36 are of the exact same scope as claims 17-36 of the reference ‘902 application, they are provisionally rejected under 35 U.S.C. 101 for statutory double patenting (as claiming the same invention).

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
                                                                                                                                                                                                                                                                                                                                                                                	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                          

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629